Citation Nr: 1445119	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-42 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for cervical strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in part, denied service connection for cervical strain.

In December 2013, the Veteran testified before the undersigned Acting Veterans Law Judge in a video hearing.  A copy of the transcript has been associated with the claims file. 

The Board notes that, in addition to the paper claims file, there are electronic files associated with the Veteran's claim, which have been reviewed.

The issue of service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On December 18, 2013, at the Veteran's video conference hearing, prior to the promulgation of a decision in the appeal for service connection for bilateral hearing loss, the Board received notification from the Veteran that a withdrawal of this appeal as to this claim is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew his appeal for service connection for bilateral hearing loss at his hearing in December 2013, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran essentially contends that he has cervical strain due to injuries he sustained in service, including a fall down a flight of stairs, and a cracked rib.  

First, the Veteran contacted VA in December 2010, noting that he was seen at a private treatment facility named Spruce Center.  In May 2011, VA contacted the Veteran to obtain authorization for these records, however the Veteran did not respond.  Upon remand, the Veteran should again be contacted regarding these private records to see if any outstanding records should be obtained.  

Next, in January 2009 the Veteran was afforded a VA examination.  The examiner assessed the Veteran's cervical strain; however, no nexus opinion was given as to the etiology of the disability and whether it was incurred in service.  Therefore, upon remand, the Veteran should be afforded a new examination to determine the nature and etiology of his claimed cervical strain disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran again to determine whether there are any outstanding medical records from Spruce Center.  If outstanding records exist, and if the Veteran provides the necessary authorization, a request for the medical records, and any other identified records should be made.

If, after making reasonable efforts to obtain any outstanding Federal or non-Federal records VA is unable to secure them, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his claimed cervical strain.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All findings must be reported in detail and all indicated testing must be accomplished.  

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that that the Veteran's cervical strain began in or is etiologically related to any incident of the Veteran's military service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


 

______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


